            Case 6:20-cv-00487-ADA Document 59 Filed 02/26/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


    WSOU INVESTMENTS LLC D/B/A                         §
    BRAZOS LICENSING AND                               §    C.A. NO. 6:20-cv-00487-ADA
    DEVELOPMENT,                                       §    C.A. NO. 6:20-cv-00488-ADA
                                                       §    C.A. NO. 6:20-cv-00489-ADA
                           Plaintiff,                  §    C.A. NO. 6:20-cv-00490-ADA
                                                       §    C.A. NO. 6:20-cv-00491-ADA
    v.                                                 §    C.A. NO. 6:20-cv-00492-ADA
                                                       §    C.A. NO. 6:20-cv-00493-ADA
    ZTE CORPORATION, ZTE (USA) INC.                    §    C.A. NO. 6:20-cv-00494-ADA
    AND ZTE (TX), INC.,                                §    C.A. NO. 6:20-cv-00495-ADA
                                                       §    C.A. NO. 6:20-cv-00496-ADA
                           Defendants.                 §    C.A. NO. 6:20-cv-00497-ADA
                                                       §



         DEFENDANTS’ NOTICE OF COMPLIANCE REGARDING EXCHANGE OF
                NARROWED CLAIM TERMS FOR CONSTRUCTION
TO THE HONORABLE COURT:

          Pursuant to the Court’s First Amended Scheduling Order, Dkt. 45, 1 Defendants hereby

notify the Court that Defendants served their narrowed claim terms for claim construction on

Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development via electronic mail

on February 26, 2021.




1
 There are 11 pending cases. Citations throughout refer to new WDTX Case Nos. -00487 through -00497, and
specific citations reference to the docket for WDTX Case No. -00487.
         Case 6:20-cv-00487-ADA Document 59 Filed 02/26/21 Page 2 of 2




DATED: February 26, 2021                             Respectfully submitted,

                                                    /s/Lionel M. Lavenue
                                                    Lionel M. Lavenue
                                                    Virginia Bar No. 49,005
                                                    lionel.lavenue@finnegan.com
                                                    FINNEGAN, HENDERSON, FARABOW,
                                                    GARRETT & DUNNER, LLP
                                                    1875 Explorer Street, Suite 800
                                                    Reston, VA 20190
                                                      Phone: (571) 203-2700
                                                      Fax:     (202) 408-4400

                                                    Attorney for Defendants




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system on February 26, 2021.

                                                     /s/Lionel M. Lavenue
                                                            Lionel M. Lavenue




                                                2
